DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/21/18. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-25 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Georgeson et al. (US Patent 9,221,506), hereinafter, Georgeson.
Regarding claims 1 and 11, Georgeson discloses an inspection apparatus (62), comprising: a Non-Destructive Inspection (NDI) scanner (46) configured to generate NDI scan data during a process performed on a surface of a structure (30) [col. 15, lines 27-42]; and 
a controller (col. 6, line 64 to col. 7, line 2) configured to detect a subsurface feature within the structure (30) based on the NDI scan data, to access pre-defined position data for the subsurface feature, and to correct a measured location of the NDI scanner on the surface of the structure based on the pre-defined position data for the subsurface feature (col. 13, lines 13-37 and 40-67, col. 14, lines 42-49 and col. 17, lines 46-49).
Regarding claim 11, it is similar in scope with claim 1 and therefore, it is rejected for the reasons set forth for that claim.
Regarding claims 2 and 12, Georgeson discloses the inspection apparatus of claim 1, wherein: the controller is configured to detect the subsurface feature within the structure by identifying edge information in the NDI scan data that correspond to boundaries of the subsurface feature (see: col. 2, lines 20-23).
Regarding claim 3, Georgeson discloses the inspection apparatus of claim 1, further comprising: a location detector configured to measure a location of the NDI scanner on the surface of the structure (col. 2, lines 8-15).
Regarding claim 4, Georgeson discloses the inspection apparatus of claim 1, wherein: the process comprises an anomaly detection process (col.11, line 63 to col. 12, line 5).
Regarding claims 5, 19 and 25, Georgeson discloses the inspection apparatus of claim 1, wherein: the subsurface feature comprises a subsurface part (see: col. 3, lines 30-31 and col. 15, lines 57-62-66).
Regarding claims 6-7 and 13-14, 22-23, Georgeson discloses the inspection apparatus of claim 1, wherein: the NDI scanner comprises an ultrasonic scanner (18) and further comprising: a movement system configured to relocate the NDI scanner on the surface of the structure based on the correction to the measured location (see: col.  11, lines 23-42).
Regarding claims 8, 15 and 21, Georgeson discloses the inspection apparatus of claim 7, wherein: the movement system comprises a robotic arm with the NDI scanner attached to the robotic arm (see: col. 11, lines 19-26 and 34-42).
Regarding claims 9 and 16, Georgeson discloses the inspection apparatus of claim 7, wherein: the movement system comprises wheels, continuous tracks, or legs, or combinations of wheels, continuous tracks, and legs (see: col. 5, lines 15-18, col. 6, lines 11-26, 32-46 col. 9, lines 4-11).
Regarding claims 10 and 17-18, Georgeson discloses the inspection apparatus of claim 1, wherein: the pre-defined position data for the subsurface feature indicates boundaries of the subsurface feature (see: col. 1, lines 63-64, col. 5, lines 6-9); and the controller is configured to detect the subsurface feature within the structure by performing an edge detection process on the NDI scan data (col. 2, lines 20-29).
Regarding claim 20, it is similar in scope with claim 1 and therefore, it is rejected similarly for the reasons set for that claim. Furthermore, Georgeson discloses   continuously updated location tracking can be used to track the location (i.e., position and orientation) of the marking instrument, and feedback motion control can be used to control the motion of the marking instrument. When used in conjunction with non-destructive inspection scanning that reveals the location of features hidden below the surface skin of the target object, the locations of hidden features can be marked (col. 2, lines 8-15). In addition, 9) FIG. 7 is a flowchart showing steps of a nondestructive inspection process using a crawler vehicle equipped with an NDI scan array and (10) FIG. 8 is a flowchart showing steps of a process for repairing a damaged skin of an aircraft, which repair process employs automated marking using a crawler vehicle equipped with a marking instrument (see: col. 4, lines 30-43).
Regarding claim 24, Georgeson discloses the inspection vehicle of claim 20, wherein the process comprises an anomaly detection process (see: col. 11, line 63 to col. 12, line 5).
Regarding claim 25, Georgeson discloses the inspection vehicle of claim wherein the subsurface feature comprises a subsurface part (col. 15, lines 57-62-66).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861